—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered November 16, 1993, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.